Appeal by claimant from a judgment of the Court of Claims in favor of the defendant. The action was brought to recover amounts paid to the State for stock transfer taxes under article 12 of the Tax Law. The case involved the same question which was presented in Arden Farms Go. V. State of New York (270 App. Div. 302, affd. 296 N. Y. 787). The judgment of the Court of Claims is reversed on the law and facts, and the case- is remitted to the Court of Claims for entry of judgment upon the order of reversal with damages in favor of claimant in the sum of $4,564,05, with interest from November 7, 1941, without costs. The court hereby finds the proposed findings contained in claimant’s request to find No. 10, submitted to the court below and refused by that court. The court also finds the matters contained in claimant’s proposed request to find No. 19 of the requests and rejected by the court below. The court hereby annuls the conclusions of law made by the Court of Claims numbered I, II, III and IV. The court makes the conclusions of law contained in claimant’s request numbered 1, 2 and 3. All inconsistent findings made by the Court of Claims are hereby reversed and annulled. All concur. [184 Misc. 913.]